Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160358-9(76)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  SAUGATUCK DUNES COASTAL                                                                               Elizabeth T. Clement
  ALLIANCE,                                                                                             Megan K. Cavanagh,
                                                                                                                         Justices
            Plaintiff-Appellant,
                                                                     SC: 160358; 160359
  v                                                                  COA: 342588; 346677
                                                                     Allegan CC: 17-058936-AA;
                                                                        18-059598-AA
  SAUGATUCK TOWNSHIP, SAUGATUCK
  TOWNSHIP ZONING BOARD OF APPEALS,
  and NORTH SHORES OF SAUGATUCK, LLC,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of the Environmental Law & Policy Center
  and the National Trust for Historic Preservation in the United States to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on February 26, 2020, is accepted for
  filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 28, 2020

                                                                                Clerk